EXHIBIT4.2 AIS FUTURES FUND IV L.P. FOURTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT Dated as ofMarch 1, 2008 THE LIMITED PARTNERSHIP INTERESTS (“INTERESTS”) CREATED BY THIS LIMITED PARTNERSHIP AGREEMENT ARE BEING ACQUIRED FOR INVESTMENT, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE GENERAL PARTNER THAT SUCH REGISTRATION IS NOT REQUIRED AND THAT SUCH SALE, TRANSFER, PLEDGE OR HYPOTHECATION WILL HAVE NO ADVERSE TAX CONSEQUENCES FOR THE PARTNERSHIP OR ANY OTHER PARTNER.THE SALE OR OTHER TRANSFER OF THESE INTERESTS IS ALSO SUBJECT TO CERTAIN OTHER RESTRICTIONS SET FORTH IN THIS LIMITED PARTNERSHIP AGREEMENT, INCLUDING THE REQUIREMENT THAT THE GENERAL PARTNER CONSENT TO SUCH SALE OR TRANSFER. A-1 AIS FUTURES FUND IV L.P. FOURTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT TABLE OF CONTENTS Page 1. FORMATION AND NAME A-3 2. PRINCIPAL PLACE OF BUSINESS A-3 3. BUSINESS A-4 4. DISSOLUTION, FISCAL YEAR AND CERTAIN DEFINITIONS A-4 5. PRIVATE OFFERING OF LIMITED PARTNERSHIPINTERESTS; CAPITALCONTRIBUTIONS A-5 6. ALLOCATION OF PROFITS AND LOSSES A-5 7. MANAGEMENT OF THE PARTNERSHIP A-8 8. REPORTS TO LIMITED PARTNERS A-9 9. ASSIGNABILITY OF INTERESTS ONLY WITH CONSENT; REDEMPTION OF INTERESTS; SUSPENSION OF TRADING IN CERTAIN EVENTS A-9 10. ADMISSION OF ADDITIONAL PARTNERS A-10 11. BENEFIT PLAN INVESTORS A-10 12. SPECIAL POWER OF ATTORNEY A-11 13. WITHDRAWAL OF A PARTNER A-11 14. NO PERSONAL LIABILITY FOR RETURN OF CAPITAL A-11 15. STANDARD OF LIABILITY; INDEMNIFICATION A-12 16. AMENDMENTS; MEETINGS A-13 17. GOVERNING LAW A-14 18. MISCELLANY A-14 A-2 AIS FUTURES FUND IV L.P. FOURTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT This Fourth Amended and Restated Limited Partnership Agreement (“Limited Partnership Agreement”) made as of March 1, 2008, among AIS Futures Management LLC, a
